Citation Nr: 0707428	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  03-29 112	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly pension for the surviving 
spouse of the veteran based on the need for the regular aid 
and attendance of another person or on account of being 
housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1941 to October 
1945 and June 1946 to November 1959.  He died in January 
1991. The appellant is the veteran's surviving spouse.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In February 2005, the Board remanded 
the case to the RO for additional development.  The case is 
now before the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The appellant is not blind, or nearly blind, and is not 
institutionalized in a nursing home on account of physical or 
mental incapacity.

2.  The impairment resulting from the appellant's physical 
and mental disabilities is not such that she requires the 
care or assistance of another person on a regular basis.

3.  The appellant is not bedridden or substantially confined 
to her home or immediate premises by reason of permanent 
disabilities.  


CONCLUSION OF LAW

The criteria for an award of special monthly pension based on 
the need for the regular aid and attendance of another 
person, or housebound status, have not been met.  38 U.S.C.A. 
§§ 1114, 1502, 1541, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, the 
VA notice and duty to assist letters dated in January and 
April 2004, satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, as it informed the appellant 
of what evidence was needed to establish a special monthly 
pension based on the need for regular aid and attendance or 
on account of being housebound, of what VA would do or had 
done, what evidence she should provide, informed the 
appellant that it was her responsibility to help VA obtain 
medical evidence or other non-government records necessary to 
support her claim, and asked her to provide any information 
in her possession.  

Further, in compliance with the Board's February 2005 remand, 
the appellant was asked to identify any additional medical 
evidence.  The appellant did not respond to VA's June 2005 
letter with additional information.  A review of the claims 
file shows that VA does not have additional information 
regarding treatment received by the appellant from D. H. 
Arnold, M.D.  Thus, the Board is not aware of the existence 
of additional relevant evidence in connection with the 
appellant's claim, which VA has not obtained or made 
reasonable efforts to obtain.  The Board reminds the 
appellant that the duty to assist is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Also pursuant to the Board's remand, the VA scheduled the 
appellant for an aid and attendance or housebound examination 
to take place on August 8, 2006.  However, the appellant 
failed to appear to the scheduled VA examination.  In an 
October 2006 supplemental statement of the case (SSOC), the 
VA discussed the effect of the appellant's failure to appear 
to the VA examination.  Neither the appellant nor her 
representative gave reason for her failure to appear for the 
examination, or requested that her examination be 
rescheduled.  The Board observes that its February 2005 
remand and the October 2006 SSOC provided adequate notice to 
the appellant that failure to attend any scheduled VA 
examinations may result in an adverse determination against 
her claim.  See 38 C.F.R. § 3.655 (2006).  In October 2006, 
VA readjudicated the appeal and issued the SSOC.

Given the foregoing, the Board finds that VA has 
substantially complied with the Board's February 2005 remand 
with regard to this appeal.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  Accordingly, 
the Board finds that no further assistance to the appellant 
in acquiring evidence is required by statute.  38 U.S.C.A. 
§ 5103A.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or an effective date, if a special monthly 
pension was granted on appeal.  Since the claim is being 
denied, no disability rating or effective date will be 
assigned, so the Board finds that there can be no possibility 
of any prejudice to the claimant under the holding in 
Dingess, supra.  The appellant and her representative have 
not alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.  

The Board finds that the evidence of record - medical 
treatment records and lay statements -- is adequate for 
determining whether the criteria for a special monthly 
pension have been met.  Accordingly, the Board finds that the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim and no 
further assistance to the appellant in acquiring evidence is 
required by statute.  38 U.S.C.A. § 5103A.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Analysis

Increased pension is payable to a surviving spouse of a 
veteran by virtue of the need for regular aid and attendance 
of another person.  See 38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. 
§ 3.351.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. 
§ 3.351(a)(1) (2006).  The need for aid and attendance means 
helplessness or being so nearly helpless as to require the 
regular aid and attendance of another person.  38 C.F.R. 
§ 3.351(b).  A claimant will be considered in need of regular 
aid and attendance if that person (1) is blind or so nearly 
blind as to have corrected visual acuity of 5/200, or less, 
in both eyes, or concentric contraction of the visual field 
to 5 degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1502 (West 
2002); 38 C.F.R. § 3.351(c) (2006).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the appellant to 
dress or undress herself or to keep herself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of the appellant to feed herself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  38 C.F.R. § 3.352(a) (2006).

"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the appellant remain in 
bed.  The fact that a claimant has voluntarily taken to bed 
or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the appellant is unable to perform 
should be considered in connection with her condition as a 
whole.  It is only necessary that the evidence establish that 
the appellant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  Id.  
Determinations that a claimant is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that her condition is such as would require 
her to be in bed.  They must be based on the actual 
requirement of personal assistance from others.  Id.

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held 
that it was mandatory for the VA to consider the enumerated 
factors under 38 C.F.R. § 3.352(a); that eligibility required 
at least one of the enumerated factors to be present; and 
that, because the regulation provides that the "particular 
personal function" which a claimant is unable to perform 
should be considered in connection with her condition as a 
whole, the "particular personal function" must be one of the 
enumerated factors.

It is not contended, or shown, that the appellant is a 
patient in a nursing home or that she is blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
either eye, or concentric contraction of the visual field to 
5 degrees or less. In this case, the appellant contends that 
she is entitled to a special monthly pension based on aid and 
attendance, because she is unable to perform the routine 
activities of daily living and needs the assistance of 
another person due to the severity of her disabilities.

Medical evidence consists of a June 2002 aid and attendance 
examination by D. H. Arnold, M.D., and statements submitted 
by Dr. Arnold in February and July 2004.  The June 2002 
examination shows that the appellant could walk and was not 
bedridden.  She stayed in bed for two to three hours during 
daytime.  She dressed, bathed, used the restroom, ate, and 
walked in and out of home unassisted by another person.  In 
his February and July 2004 letter, Dr. Arnold stated that the 
appellant was treated for hypertension, anxiety disorder, 
tendonitis, and heel spurs.  He also stated that she had 
difficulty with prolonged standing, walking, and other 
physical activities.  However, the evidence does not suggest 
that she would be totally unable to dress or attend to her 
hygiene needs without the assistance of others.  Further, as 
discussed above, the appellant failed to report to her August 
2006 VA examination and did not provide the Board with 
additional medical evidence.  The Court has held that the 
duty to assist is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Under VA 
regulations, it is incumbent upon the appellant to submit to 
a VA examination if she is applying for VA benefits.  See 
Dusek v. Derwinski, 2 Vet. App. 519 (1992).  She must be 
prepared to meet her obligations by cooperating with VA 
efforts to provide an adequate medical examination.  See 
Olson v. Principi, 3 Vet. App. 480 (1992).  Individuals for 
whom examinations have been authorized and scheduled are 
required to report for such examinations. 38 C.F.R. § 
3.326(a).  The appellant has not satisfied her 
responsibilities in the development of her claim.

Thus, based on the available medical records, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for entitlement to special monthly pension 
based on the need for regular aid and attendance.  As a 
preponderance of the evidence is against the award of a 
special monthly pension, the benefit of the doubt doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).

SMC for Housebound Status

The appellant has generally requested special monthly pension 
based on housebound status, though neither she nor the 
representative has entered specific contentions as to how the 
housebound criteria is alleged to have been met. 

To establish entitlement to special monthly pension based on 
housebound status under 38 U.S.C.A. § 1114(s), the evidence 
must show that an appellant is permanently and substantially 
confined to the immediate premises.  38 C.F.R. 
§§ 3.351, 3.352.  The requirement that the surviving spouse 
be "permanently housebound" is met when the surviving spouse 
is substantially confined to her dwelling and the immediate 
premises by reason of disability or disabilities which it is 
reasonably certain will remain throughout the surviving 
spouse's lifetime.  See 
38 C.F.R. § 3.351(f).

As indicated by the evidence outlined above, the weight of 
the evidence shows that the appellant is not permanently and 
substantially confined to the immediate premises.  The 
evidence shows that the appellant was able to walk unassisted 
and could leave home without assistance.  

Based on the evidence indicated above, the Board finds that 
the preponderance the 
evidence is against the appellant's claim for special monthly 
pension based on 
housebound status.  Because a preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b).


ORDER

Special monthly pension based on the need for regular aid and 
attendance or upon housebound status for the surviving spouse 
is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


